DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.
 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 10-11, 14-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mutha et al. (US20160162364) in view of Reger (“Use Dynamic Data Masking to obfuscate your sensitive data”)  and further in view of Patwardhan (US 10409691)

As per claim 1. Mutha discloses A method of creating a modified representation of backup copy data on restore or read, comprising: copying data comprising files stored in one or more primary storage devices in a primary storage system to one or more backup storage devices in a backup storage system to create a backup copy comprising backup files (Mutha: "The primary data 112 stored on the primary storage devices 104 may be compromised in some cases, such as when an employee deliberately or accidentally deletes or overwrites primary data 112 during their normal course of work. Or the primary storage devices 104 can be damaged, lost, or otherwise corrupted. For recovery and/or regulatory compliance purposes, it is therefore useful to generate copies of the primary data 112. Accordingly, the information management system 100 includes one or more secondary storage computing devices 106 and one or more secondary storage devices 108 configured to create and store one or more secondary copies 116 of the primary data 112 and associated metadata. The secondary storage computing devices 106 and the secondary storage devices 108 may sometimes be referred to as a secondary storage subsystem 118. Creation of secondary copies 116 can help in search and analysis efforts and meet other information management goals, such as: restoring data and/or metadata if an original version ( e.g., of primary data 112) is lost ( e.g., by deletion, corruption, or disaster); allowing point-in-time recovery; complying with regulatory data retention and electronic discovery ( e-discovery) requirements; reducing utilized storage capacity; facilitating organization and search of data; improving user access to data files across multiple computing devices and/or hosted services; and implementing data retention policies" (paragraphs 0099-0100)); with a modification component executing on computer hardware, accessing a modification repository comprising search criteria for identifying one or more of the backup files associated with an entity and one or more rules … identifying one or more of the backup files in the backup copy that meet the search criteria; (Mutha: Fig. 1C, storage manager 140; "Other types of information management policies 148 are possible, including one or more audit (or security) policies. An audit policy is a set of preferences, rules and/or criteria that protect sensitive data in the information management system 100. For example, an audit policy may define "sensitive objects" as files or objects that contain particular keywords ( e.g., "confidential," or "privileged") and/or are associated with particular keywords (e.g., in metadata) or particular flags (e.g., in metadata identifying a document or email as personal, confidential, etc.). An audit policy may further specify rules for handling sensitive objects" (paragraph 0242); "In some cases, the metabase(s) may be included in separate database(s) and/or on separate storage device(s) from primary data 112 and/ or secondary copies 116, such that operations related to the metabase do not significantly impact performance on other components in the information management system 100. In other cases, the metabase(s) may be stored along with primary data 112 and/or secondary copies 116. Files or other data objects can be associated with identifiers (e.g., tag entries, etc.) in the media agent 144 (or other indices) to facilitate searches of stored data objects" (paragraph 0220)) …; creating a restored copy of one or more of the identified backup files from the backup copy stored in the one or more backup storage devices in the backup storage system (Mutha: "Creation of secondary copies 116 can help in search and analysis efforts and meet other information management goals, such as: restoring data and/or metadata if an original version ( e.g., of primary data 112) is lost ( e.g., by deletion, corruption, or disaster); allowing point-in-time recovery; complying with regulatory data retention and electronic discovery ( e-discovery) requirements; reducing utilized storage capacity; facilitating organization and search of data; improving user access to data files across multiple computing devices and/or hosted services; and implementing data retention policies" (paragraph 0100); paragraphs 0020 and 0044) … and transmitting the restored copy to the one or more primary storage devices in the primary storage system in place of the one or more of the identified  (Mutha: "At block 806, the media agent 144 may also access the index to identify any retained original index metadata related to the changed metadata. At block 808, the data agent 142 can output a custom view for browsing or can restore the backup, as modified, while using the changed metadata and any retained original metadata to provide a custom view of the browse or restore data. As described above, the original metadata may be useful to obtain the physical location or physical characteristics of the actual data that has been subsequently changed in the metadata. Thus, the metadata that is newer may be linked to metadata that is older by the secondary storage editor 252, including the original metadata, to preserve the ability of the data agent 142 to restore the data and enable a user to browse the data" (paragraph 0321); paragraph 0044).  
one or more rules for modifying restored copies of the one or more identified backup files (e.g., user may be able to perform operations like renaming, deleting, modifying flags, and modifying retention policies, on the backed up items. Although the underlying data in the backup may not change, 0044; information management policy 148 can include a data structure or other information source that specifies a set of parameters (e.g., criteria and rules) associated with secondary copy and/or other information management operations, 0234 );
in response to a request submitted by an individual ; in one or more of the data fields of a personal data record of the individual (e.g.,  user (such as an administrator or end user) may, for example, wish to change the properties or location or name of a file residing in the secondary storage devices 108., 0043, to create a custom restore… the user may be able to perform operations like renaming, deleting, modifying flags, and modifying retention policies, on the backed up items. Although the underlying data in the backup may not change, 0044, Fig. 1D; one or more data agent(s) 142 are therefore advantageously configured in some embodiments to assist in the performance of information management operations based on the type of data that is being protected, at a client-specific and/or application-specific level, 0146)
Mutha does not teach however, Reger teaches while modifying content in one or more data fields of the … copy according to the one or more rules without modifying the … (Reger: “Dynamic Data Masking rules can be defined on particular columns, indicating how the data in those columns will appear when queried. There are no physical changes to the data in the database itself; the data remains intact and is fully available to authorized users or applications. Database operations remain unaffected, and the masked data has the same data type as the original data, so DDM can often be applied without making any changes to database procedures or application code. To add a data mask on a certain column in your database, all you need to do is alter that column by adding a mask and specifying the required masking type. Here, you can choose default masking, which fully masks out the original value, partial masking where you can specify part of the data to expose, or random masking, which replaces the numeric value with a random value within a specified range. There is also an email masking function, which exposes the first character and keeps the email format.”; “When configuring Dynamic Data Masking rules, the underlying data is unaffected — so privileged users can still access the real data. Administrators of the database are always exempt from masking, so they will always get the real data when performing queries.”; Figure on Full Masking; Figure on Partial Masking.)
Mutha, Reger are analogous art because they are from the same field of endeavor of memory access and data processing.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Mutha to include while modifying content in one or more data fields of the … copy according to the one or more rules without modifying the … as taught by Reger since doing so would provide the benefit of [Reger: "DDM can be used to hide or obfuscate sensitive data, by controlling how the data appears in the output of database queries. It is implemented within the database itself, so the logic is centralized and always applies when the sensitive data is queried. Best of all, it is incredibly simple to configure DDM rules on sensitive fields, which can be done on an existing database without affecting database operations or requiring changes in application code.”]
Therefore, it would have been obvious to combine Mutha, and Reger for the benefit of creating the method as specified in claim 1.

Mutha in view of Reger does not disclose, but Patwardhan discloses
	wherein the one or more rules comprise one or more programmatic rules executable by the modification component to  rectify inaccurate personal data that has been stored in the backup storage system (e.g., a system user requests the restoration of only the data partition B, and the backup/restore application restores only the requested data partition B based on the link from the second incremental backup file that includes only the revision of the data partition B to the initial full backup file that includes the data partition A and the data partition B, col 3:40-50;  backup/restore application 318 receiving a system user's request to restore only the data partition B, col 10:5-10; backup/restore application 318 can enable the storing of backup operation schedules, client policies, and client configurations… enable the system administrator to use command line interface tools for queries., col 4:29-45);

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device of Mutha and Reger, with Patwardhan, providing the benefit of thereby enabling the correct restoration based on the second incremental backup file (see Patwardhan, col 3:54-56),  to enable the combination of the incremental backup file and the most recently created backup file, possibly along with other backup files created for the data set, into a full copy of the backed up dataset… the backup/restore application subsequently creates a partial incremental backup file that includes only data that changed in volume B following the creation of the initial full backup file (col 3:33-37).


As per claim 10. Mutha teaches responsive to a request from the modification component (Mutha: Fig. 1C, storage manager 140; "Other types of information management policies 148 are possible, including one or more audit (or security) policies. An audit policy is a set of preferences, rules and/or criteria that protect sensitive data in the information management system 100. For example, an audit policy may define "sensitive objects" as files or objects that contain particular keywords ( e.g., "confidential," or "privileged") and/or are associated with particular keywords (e.g., in metadata) or particular flags (e.g., in metadata identifying a document or email as personal, confidential, etc.). An audit policy may further specify rules for handling sensitive objects" (paragraph 0242); "In some cases, the metabase(s) may be included in separate database(s) and/or on separate storage device(s) from primary data 112 and/ or secondary copies 116, such that operations related to the metabase do not significantly impact performance on other components in the information management system 100. In other cases, the metabase(s) may be stored along with primary data 112 and/or secondary copies 116. Files or other data objects can be associated with identifiers (e.g., tag entries, etc.) in the media agent 144 (or other indices) to facilitate searches of stored data objects" (paragraph 0220)).
Mutha in view of Reger does not disclose, but Patwardhan discloses
wherein the creating is … and performed by one or more of the backup storage devices in the backup storage system; (e.g., a backup server 308, includes a backup/restore application 318 that creates backup files of data objects for the clients 302, col 4:21-24, Fig. 3).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device of Mutha and Reger, with Patwardhan, providing the benefit of thereby enabling the correct restoration based on the second incremental backup file (see Patwardhan, col 3:54-56),  to enable the combination of the incremental backup file and the most recently created backup file, possibly along with other backup files created for the data set, into a full copy of the backed up dataset… the backup/restore application subsequently creates a partial incremental backup file that includes only data that changed in volume B following the creation of the initial full backup file (col 3:33-37).

As per claim 11. Mutha teaches wherein the backup copy comprising the backup files is stored in the backup storage system in a backup format, and  creating the restored copy comprises restoring the selected identified backup file to its native application format (Mutha: "A backup operation creates a copy of a version of data (e.g., one or more files or other data units) in primary data 112 at a particular point in time. Each subsequent backup copy may be maintained independently of the first. Further, a backup copy in some embodiments is generally stored m a form that is different than the native format, e.g., a backup format. This can be in contrast to the version in primary data 112 from which the backup copy is derived, and which may instead be stored in a native format of the source application (s) 110. In various cases, backup copies can be stored in a format in which the data is compressed, encrypted, deduplicated and/or otherwise modified from the original application format. For example, a backup copy may be stored in a backup format that facilitates compression and/or efficient long-term storage" (paragraph 0177); "Data movement operations according to certain embodiments are generally operations that involve the copying or migration of data (e.g., payload data) between different locations in the information management system 100 m an original/native and/or one or more different formats. For example, data movement operations can include operations in which stored data is copied, migrated, or otherwise transferred from one or more first storage devices to one or more second storage devices, such as from primary storage device(s) 104 to secondary storage device(s) 108, from secondary storage device(s) 108 to different secondary storage device(s) 108 from secondary storage devices 108 to primary storage devices 104, or from primary storage device( s) 104 to different primary storage device(s) 104" (paragraph 0174); paragraph 0044).  
As per claim 14. Mutha teaches wherein the search criteria comprises one or more of a record identifier, an entity name, an entity mailing address, an entity electronic mail address, an entity telephone number, and an entity social security number (Mutha: "The regular expression may match with multiple strings rather than a single search string. For example, if the textual pattern is simply a search string, the textual pattern might include a specific Social Security number, and the secondary storage editor 252 can find that Social Security number in files of the backup and delete those files. However, if the textual pattern is a regular expression, the regular expression may, for example, search for all strings that match a format expected of a Social Security number (with three digits followed by a hyphen, followed by two digits, a hyphen, and then four digits)" (paragraph 0300, lines 10-20)).  

As per claim 15. The rationale in the rejection of claim 1 is herein incorporated (in view of Applicant’s remarks of similarity to claim 1).

As per claim 18. Mutha teaches based on execution of one or more programmatic rules, the modification component … (Mutha: Fig. 1C, storage manager 140; "Other types of information management policies 148 are possible, including one or more audit (or security) policies. An audit policy is a set of preferences, rules and/or criteria that protect sensitive data in the information management system 100. For example, an audit policy may define "sensitive objects" as files or objects that contain particular keywords ( e.g., "confidential," or "privileged") and/or are associated with particular keywords (e.g., in metadata) or particular flags (e.g., in metadata identifying a document or email as personal, confidential, etc.). An audit policy may further specify rules for handling sensitive objects" (paragraph 0242); "In some cases, the metabase(s) may be included in separate database(s) and/or on separate storage device(s) from primary data 112 and/ or secondary copies 116, such that operations related to the metabase do not significantly impact performance on other components in the information management system 100. In other cases, the metabase(s) may be stored along with primary data 112 and/or secondary copies 116. Files or other data objects can be associated with identifiers (e.g., tag entries, etc.) in the media agent 144 (or other indices) to facilitate searches of stored data objects" (paragraph 0220)) the restored copy (Mutha: paragraphs 0040 and 0044).
Mutha does not teach however, Reger teaches replaces content in the one or more data fields in [[a]] … copy with obfuscating values in accordance with the one or more rules (Reger: “Dynamic Data Masking rules can be defined on particular columns, indicating how the data in those columns will appear when queried. There are no physical changes to the data in the database itself; the data remains intact and is fully available to authorized users or applications. Database operations remain unaffected, and the masked data has the same data type as the original data, so DDM can often be applied without making any changes to database procedures or application code. To add a data mask on a certain column in your database, all you need to do is alter that column by adding a mask and specifying the required masking type. Here, you can choose default masking, which fully masks out the original value, partial masking where you can specify part of the data to expose, or random masking, which replaces the numeric value with a random value within a specified range. There is also an email masking function, which exposes the first character and keeps the email format.”; “When configuring Dynamic Data Masking rules, the underlying data is unaffected — so privileged users can still access the real data. Administrators of the database are always exempt from masking, so they will always get the real data when performing queries.”; Figure on Full Masking; Figure on Partial Masking.)
As per claim 20. The rationale in the rejection of claim 1 is herein incorporated (in view of Applicant’s remarks of similarity to claim 1).

5.	Claims 4, 6,7,9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mutha et al. (US20160162364) in view of Reger (“Use Dynamic Data Masking to obfuscate your sensitive data”) and Patwardhan (cited above) as applied to claims 1 and 15 above, and further in view of Grzymala-Busse et al. (US20110040983).

As per claim 4. Mutha teaches the restored copy (Mutha: paragraphs 0040 and 0044).
Mutha does not teach wherein modifying the content comprises; however, Reger teaches modifying the content comprises (Reger: “Dynamic Data Masking rules can be defined on particular columns, indicating how the data in those columns will appear when queried. There are no physical changes to the data in the database itself; the data remains intact and is fully available to authorized users or applications. Database operations remain unaffected, and the masked data has the same data type as the original data, so DDM can often be applied without making any changes to database procedures or application code. To add a data mask on a certain column in your database, all you need to do is alter that column by adding a mask and specifying the required masking type. Here, you can choose default masking, which fully masks out the original value, partial masking where you can specify part of the data to expose, or random masking, which replaces the numeric value with a random value within a specified range. There is also an email masking function, which exposes the first character and keeps the email format.”; “When configuring Dynamic Data Masking rules, the underlying data is unaffected — so privileged users can still access the real data. Administrators of the database are always exempt from masking, so they will always get the real data when performing queries.”; Figure on Full Masking; Figure on Partial Masking.)
Mutha in view of Reger and Patwardhan does not teach delete content in the one or more data fields; however, Grzymala-Busse teaches delete content in the one or more data fields (Grzymala-Busse: "If data parser 20 does find potentially sensitive information, the data is analyzed by an information retrieval stage 30 at step 140 to determine if the data "makes sense" (i.e. the data is compared to attributes relating to sensitive information to determine whether the data exhibits any of those attributes---e.g. with respect to a possible credit card number, data parser 20 first identifies a sixteen digit number as being a possible credit card number, and that number is analyzed by the information retrieval stage 30 through the use of credit card companies' check digit or other validation mechanisms to confirm the number meets specifications of a real credit card number) in the context of being sensitive information ... In one embodiment, policy enforcer 50 will use a rule table to evaluate the score and determine whether data remediation (i.e. encryption, flagging, masking, deleting, etc.) (step 180) is necessary, or whether no remediation is required (i.e. data pass-through at step 170)" (paragraph 0033)).
Mutha, Reger, and Patwardhan and Grzymala-Busse are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Mutha in view of Reger to include delete content in the one or more data fields as taught by Grzymala-Busse since doing so would provide the benefit of [Grzymala-Busse: "If data parser 20 does find potentially sensitive information, the data is analyzed by an information retrieval stage 30 at step 140 to determine if the data "makes sense" (i.e. the data is compared to attributes relating to sensitive information to determine whether the data exhibits any of those attributes---e.g. with respect to a possible credit card number, data parser 20 first identifies a sixteen digit number as being a possible credit card number, and that number is analyzed by the information retrieval stage 30 through the use of credit card companies' check digit or other validation mechanisms to confirm the number meets specifications of a real credit card number) in the context of being sensitive information ... In one embodiment, policy enforcer 50 will use a rule table to evaluate the score and determine whether data remediation (i.e. encryption, flagging, masking, deleting, etc.) (step 180) is necessary, or whether no remediation is required (i.e. data pass-through at step 170)" (paragraph 0033)].
Therefore, it would have been obvious to combine Mutha, Reger, and Patwardhan and Grzymala-Busse for the benefit of creating the method as specified in claim 4.

As per claim 6. Mutha teaches the restored copy (Mutha: paragraphs 0040 and 0044).
Mutha does not teach however, Reger teaches wherein modifying the content comprises executing one or more of the rules to replace the content in the one or more of the data fields in … with one or more obfuscating character strings (Reger: “Dynamic Data Masking rules can be defined on particular columns, indicating how the data in those columns will appear when queried. There are no physical changes to the data in the database itself; the data remains intact and is fully available to authorized users or applications. Database operations remain unaffected, and the masked data has the same data type as the original data, so DDM can often be applied without making any changes to database procedures or application code. To add a data mask on a certain column in your database, all you need to do is alter that column by adding a mask and specifying the required masking type. Here, you can choose default masking, which fully masks out the original value, partial masking where you can specify part of the data to expose, or random masking, which replaces the numeric value with a random value within a specified range. There is also an email masking function, which exposes the first character and keeps the email format.”; “When configuring Dynamic Data Masking rules, the underlying data is unaffected — so privileged users can still access the real data. Administrators of the database are always exempt from masking, so they will always get the real data when performing queries.”; Figure on Full Masking; Figure on Partial Masking.)
As per claim 7. The rationale in the rejection of claim 4 is herein incorporated.
As per claim 9. Mutha teaches by the modification component, executing one or more of the programmatic rules to … (Mutha: Fig. 1C, storage manager 140; "Other types of information management policies 148 are possible, including one or more audit (or security) policies. An audit policy is a set of preferences, rules and/or criteria that protect sensitive data in the information management system 100. For example, an audit policy may define "sensitive objects" as files or objects that contain particular keywords ( e.g., "confidential," or "privileged") and/or are associated with particular keywords (e.g., in metadata) or particular flags (e.g., in metadata identifying a document or email as personal, confidential, etc.). An audit policy may further specify rules for handling sensitive objects" (paragraph 0242); "In some cases, the metabase(s) may be included in separate database(s) and/or on separate storage device(s) from primary data 112 and/ or secondary copies 116, such that operations related to the metabase do not significantly impact performance on other components in the information management system 100. In other cases, the metabase(s) may be stored along with primary data 112 and/or secondary copies 116. Files or other data objects can be associated with identifiers (e.g., tag entries, etc.) in the media agent 144 (or other indices) to facilitate searches of stored data objects" (paragraph 0220)) … the restored copy (Mutha: paragraphs 0040 and 0044).
Mutha does not teach however Reger teaches replace a first data value in one of the data fields … with a second data value (Reger: “Dynamic Data Masking rules can be defined on particular columns, indicating how the data in those columns will appear when queried. There are no physical changes to the data in the database itself; the data remains intact and is fully available to authorized users or applications. Database operations remain unaffected, and the masked data has the same data type as the original data, so DDM can often be applied without making any changes to database procedures or application code. To add a data mask on a certain column in your database, all you need to do is alter that column by adding a mask and specifying the required masking type. Here, you can choose default masking, which fully masks out the original value, partial masking where you can specify part of the data to expose, or random masking, which replaces the numeric value with a random value within a specified range. There is also an email masking function, which exposes the first character and keeps the email format.”; “When configuring Dynamic Data Masking rules, the underlying data is unaffected — so privileged users can still access the real data. Administrators of the database are always exempt from masking, so they will always get the real data when performing queries.”; Figure on Full Masking; Figure on Partial Masking.)

As per claim 17. The rationale in the rejection of claim 7 is herein incorporated.

6.	Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mutha et al. (US20160162364) in view of Reger (“Use Dynamic Data Masking to obfuscate your sensitive data”) and Patwardhan (cited above) and Grzymala-Busse et al. (US20110040983) as applied to claim 4 above, and further in view of Shoemaker et al. (US9177174).
As per claim 5. Mutha teaches the restored copy (Mutha: paragraphs 0040 and 0044).
Mutha does not teach the however Reger teaches wherein modifying the content comprises executing one or more of the rules (Reger: “Dynamic Data Masking rules can be defined on particular columns, indicating how the data in those columns will appear when queried. There are no physical changes to the data in the database itself; the data remains intact and is fully available to authorized users or applications. Database operations remain unaffected, and the masked data has the same data type as the original data, so DDM can often be applied without making any changes to database procedures or application code. To add a data mask on a certain column in your database, all you need to do is alter that column by adding a mask and specifying the required masking type. Here, you can choose default masking, which fully masks out the original value, partial masking where you can specify part of the data to expose, or random masking, which replaces the numeric value with a random value within a specified range. There is also an email masking function, which exposes the first character and keeps the email format.”; “When configuring Dynamic Data Masking rules, the underlying data is unaffected — so privileged users can still access the real data. Administrators of the database are always exempt from masking, so they will always get the real data when performing queries.”; Figure on Full Masking; Figure on Partial Masking.)
Mutha in view of Reger and Patwardhan and Grzymala-Busse does not teach however, Shoemaker teaches to blank the one or more of the data fields (Shoemaker: "For example, sending system 110 replaces the credit card number "4012-8888-8888-8888" with a placeholder defined by Alice, defined by sending system 110, or selected by Alice from a list of available placeholders for a given type of information. Examples of placeholders include but are not limited to 'CREDIT_CARD_NUMBER,' 'XXXX-XXXX-XXXX-XXXX,' a blank string, a string of characters that includes invisible characters (e.g., characters not displayable and/or not printable), etc. At block 175, the document, email, or digital content, void of the sensitive information, is transmitted or sent to receiving system 130 along with the reference tag 'TAG-ID=72384019'" (column 4, lines 53-64)).
Mutha, Reger, and Patwardhan Grzymala-Busse, and Shoemaker are analogous art because they are from the same field of endeavor of memory access and control and data processing.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Mutha in view of Reger, and Patwardhan and Grzymala-Busse to include to blank the one or more of the data fields as taught by Shoemaker since doing so would provide the benefit of [Shoemaker: "For example, sending system 110 replaces the credit card number "4012-8888-8888-8888" with a placeholder defined by Alice, defined by sending system 110, or selected by Alice from a list of available placeholders for a given type of information. Examples of placeholders include but are not limited to 'CREDIT_CARD_NUMBER,' 'XXXX-XXXX-XXXX-XXXX,' a blank string, a string of characters that includes invisible characters (e.g., characters not displayable and/or not printable), etc. At block 175, the document, email, or digital content, void of the sensitive information, is transmitted or sent to receiving system 130 along with the reference tag 'TAG-ID=72384019'" (column 4, lines 53-64)].
Therefore, it would have been obvious to combine Mutha, Reger, and Patwardhan, Grzymala-Busse, and Shoemaker for the benefit of creating the method as specified in claim 5.

7.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mutha et al. (US20160162364) in view of Reger (“Use Dynamic Data Masking to obfuscate your sensitive data”) and Patwardhan (cited above) as applied to claim 1 above, and further in view of Gervais et al. (US20100042583).

As per claim 12. Mutha teaches the restored copy (Mutha: paragraphs 0040 and 0044).
Mutha does not teach however, Gervais teaches wherein the modifying comprises, by the modification component: accessing a modification data structure comprising one or more replacement data values in one or more respective data fields; and in the one or more identified backup files, replacing data values in one or more respective fields with one or more of the replacement data values in one or more corresponding data fields to create the …  (Gervais: "At 306, an obfuscation method is selected from a plurality of potential obfuscation methods. The obfuscation method may be used, for example, to de-identify potentially personal information. The plurality of potential obfuscation methods might include, for example, a random assignment to de-identify information in the original data source (e.g., random characters might replace actual characters or a random name might be selected to replace an actual customer name). Other types of obfuscation methods might include concatenation, truncation (e.g., replacing an actual telephone number with "(555) 555-mmn" where "n" represents the actual integers of the customer's telephone number. Still other methods could include uniform replacement (all dates of birth are replaced with "Jan. 1, 2001" or increased or decreased by a number of days), hashing, and/or substitution of a value from a reference table (e.g., "New York" is always replaced with "Chicago")) (paragraph 0044, lines 1-17)).
Mutha, and Patwardhan are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Mutha to include wherein the modifying comprises, by the modification component: accessing a modification data structure comprising one or more replacement data values in one or more respective data fields; and in the one or more identified backup files, replacing data values in one or more respective fields with one or more of the replacement data values in one or more corresponding data fields to create the …  as taught by Gervais since doing so would provide the benefit of [Gervais: "At 306, an obfuscation method is selected from a plurality of potential obfuscation methods. The obfuscation method may be used, for example, to de-identify potentially personal information. The plurality of potential obfuscation methods might include, for example, a random assignment to de-identify information in the original data source (e.g., random characters might replace actual characters or a random name might be selected to replace an actual customer name). Other types of obfuscation methods might include concatenation, truncation (e.g., replacing an actual telephone number with "(555) 555-mmn" where "n" represents the actual integers of the customer's telephone number. Still other methods could include uniform replacement (all dates of birth are replaced with "Jan. 1, 2001" or increased or decreased by a number of days), hashing, and/or substitution of a value from a reference table (e.g., "New York" is always replaced with "Chicago")) (paragraph 0044, lines 1-17)].
Therefore, it would have been obvious to combine Mutha, and Gervais for the benefit of creating the method as specified in claim 12.
As per claim 13. Mutha teaches deleting sensitive personal data from the primary storage system; and by the modification component … corresponding to the sensitive personal data deleted from the primary storage system (Mutha: "At blocks 408 and 410, similar to FIG. 3, the secondary storage editor 252 determines whether to delete the files from primary storage and either does so (at block 410) or proceeds on to block 412.At block 412, the secondary storage editor 252 determines whether physical deletion criteria or a physical deletion policy has been met or satisfied. The physical deletion policy may include one or more criteria for determining when to perform a physical deletion of logically deleted backup data" (paragraph 0308, lines 1-9)).
Mutha does not teach however, Reger teaches automatically obfuscating one or more data values (Reger: “Dynamic Data Masking rules can be defined on particular columns, indicating how the data in those columns will appear when queried. There are no physical changes to the data in the database itself; the data remains intact and is fully available to authorized users or applications. Database operations remain unaffected, and the masked data has the same data type as the original data, so DDM can often be applied without making any changes to database procedures or application code. To add a data mask on a certain column in your database, all you need to do is alter that column by adding a mask and specifying the required masking type. Here, you can choose default masking, which fully masks out the original value, partial masking where you can specify part of the data to expose, or random masking, which replaces the numeric value with a random value within a specified range. There is also an email masking function, which exposes the first character and keeps the email format.”; “When configuring Dynamic Data Masking rules, the underlying data is unaffected — so privileged users can still access the real data. Administrators of the database are always exempt from masking, so they will always get the real data when performing queries.”; Figure on Full Masking; Figure on Partial Masking.)

Response to Amendment
Applicant's arguments with respect to the 35 USC 103 rejections filed on 2/28/2022 have been fully considered but are moot in view of the rejection.
In response, these arguments have been fully considered but they are not deemed persuasive.
For claims 1, 15 and 20, Applicant argues that the cited references (specifically Graefe) did not disclose the amended limitations (shown below).  
This OA rejects the amended limitations.  

Mutha discloses
one or more rules for modifying restored copies of the one or more identified backup files (e.g., user may be able to perform operations like renaming, deleting, modifying flags, and modifying retention policies, on the backed up items. Although the underlying data in the backup may not change, 0044; information management policy 148 can include a data structure or other information source that specifies a set of parameters (e.g., criteria and rules) associated with secondary copy and/or other information management operations, 0234 );
in response to a request submitted by an individual ; in one or more of the data fields of a personal data record of the individual (e.g.,  user (such as an administrator or end user) may, for example, wish to change the properties or location or name of a file residing in the secondary storage devices 108., 0043, to create a custom restore… the user may be able to perform operations like renaming, deleting, modifying flags, and modifying retention policies, on the backed up items. Although the underlying data in the backup may not change, 0044, Fig. 1D; one or more data agent(s) 142 are therefore advantageously configured in some embodiments to assist in the performance of information management operations based on the type of data that is being protected, at a client-specific and/or application-specific level, 0146)

Mutha in view of Reger does not disclose, but Patwardhan discloses
	wherein the one or more rules comprise one or more programmatic rules executable by the modification component to  rectify inaccurate personal data that has been stored in the backup storage system (e.g., a system user requests the restoration of only the data partition B, and the backup/restore application restores only the requested data partition B based on the link from the second incremental backup file that includes only the revision of the data partition B to the initial full backup file that includes the data partition A and the data partition B, col 3:40-50;  backup/restore application 318 receiving a system user's request to restore only the data partition B, col 10:5-10; backup/restore application 318 can enable the storing of backup operation schedules, client policies, and client configurations… enable the system administrator to use command line interface tools for queries., col 4:29-45);

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device of Mutha and Reger, with Patwardhan, providing the benefit of thereby enabling the correct restoration based on the second incremental backup file (see Patwardhan, col 3:54-56),  to enable the combination of the incremental backup file and the most recently created backup file, possibly along with other backup files created for the data set, into a full copy of the backed up dataset… the backup/restore application subsequently creates a partial incremental backup file that includes only data that changed in volume B following the creation of the initial full backup file (col 3:33-37).

Applicant’s arguments for dependent claims 4-7, 9-14, 17, 18 are based on dependency from claims 1, 15 and/or 20, see above.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135